IN THE COURT OF APPEALS OF TENNESSEE
                     WESTERN SECTION AT NASHVILLE


STATE OF TENNESSEE ex rel          )
SHERRY SHAVER,                     )
                                   )
           Petitioner/Appellant,   ) Davidson Circuit No. 95R-593
                                   )
VS.                                ) Appeal No. 01A01-9610-CV-00474
                                   )
RICHARD D. SHAVER,                 )

           Respondent/Appellee.
                                   )
                                   )
                                                                FILED
                                                                  July 18, 1997
          APPEAL FROM THE CIRCUIT COURT OF DAVIDSON COUNTY
                       AT NASHVILLE, TENNESSEE           Cecil W. Crowson
               THE HONORABLE MURIEL ROBINSON, JUDGE    Appellate Court Clerk




JOHN KNOX WALKUP
Attorney General and Reporter
KIMBERLY M. FRAYN
Assistant Attorney General
Nashville, Tennessee
Attorney for Appellant


C. TRACEY PARKS
HARSH, PARKS, HARSH
Gallatin, Tennessee
Attorney for Appellee




REVERSED




                                                    ALAN E. HIGHERS, J.



CONCUR:

W. FRANK CRAWFORD, P.J., W.S.

HOLLY KIRBY LILLARD, J.
       In this enforcement of child support case, the State of Tennessee (“State”) brings

this action on behalf of Sherry Shaver (“Mother”) and her minor child, Amber Nicole Shaver

(“Amber”), in order to collect child support arrearages from Richard Shaver (“Father”)

based upon a Texas divorce decree. The trial court held that Father’s child support

obligations irrevocably and absolutely terminated on August 24, 1987 when Father filed an

affidavit relinquishing his parental rights to Amber. The trial court further held that Father

was not in arrears for any child support payments which accrued from and after August 24,

1987. The State appeals the judgment of the trial court arguing that Father’s child support

obligation did not terminate upon the filing of his affidavit which purported to relinquish his

parental rights and that child support arrearages did accrue prior to Father’s signing of the

affidavit. For the reasons stated hereafter, we reverse the judgment of the court below.



                                           FACTS



       On October 10, 1982, Father and Mother had a child, Amber Nicole Shaver

(“Amber”), born during their marriage in the State of Texas. On April 13, 1983, a final

decree of divorce was entered in the State of Texas, dissolving Mother and Father’s

marriage. The Texas divorce decree awarded custody of Amber to Mother and ordered

Father to pay child support in the amount of $180.00 per month beginning on March 15,

1983 and ending when Amber reached the age of eighteen or when a court order directed

otherwise.



       On August 24, 1987, Charles Troy Simpson and Tommie Marie Simpson (the

“Simpsons”), Amber’s maternal grandparents, filed a petition to adopt Amber in the District

Court of Dallas County, Texas. In their petition, the Simpsons alleged that Mother had left

Amber with them and had disappeared to some unknown location and that Father had not

provided support for Amber and had not requested to visit Amber in over a year. Filed with

the Simpsons’ petition for adoption was an affidavit signed by Father which purported to

relinquish his parental rights to Amber. In his affidavit, Father stated in part as follows:

              I am the father of AMBER NICOLE SHAVER, a female born
              October 10, 1982.

                                              2
              I am presently obligated by Court Order to make payments for
              the support of the child and the child owns no property.
              I was fully informed of my rights, powers duties and privileges
              as a parent before executing this affidavit. I understand that
              this Affidavit is irrevocable. I understand that this means that
              I cannot change my mind not now or at any time in the furture
              [sic] as for the return of my child. I agree that my rights as
              father may be terminated.
              I execute this affidavit freely and voluntarily because I deem it
              to be in the best interest of the child.
              I designate Mr. and Mrs. Charles T. Simpson as qualified
              persons and suitable, competent adults to serve as managing
              conservator of the child if my parental rights are terminated.
              I waive the right to issuance, service and return of citation upon
              me in a suit to terminate the parent-child relationship between
              the child and me and any other suit affecting the parent-child
              relationship between the child and me.


       In December 1987, the Simpsons voluntarily dismissed their action to adopt Amber.

A court order terminating the parental rights of either Father or Mother was never obtained.



       Father executed another affidavit on June 26, 1996 which was filed with the trial

court. In his second affidavit, Father stated in part as follows:

              4. I paid child support for Amber Nicole Shaver until June 29,
              1987.
              9. I lived in Texas at the time of the surrender [August 24,
              1987] and continued to live at the same address and work at
              the same job for several years before moving to Tennessee.
              10. I was never informed by Sherry or her parents, the
              Simpsons, that the adoption was not finalized.
              11. I have had no contact with, nor have I been contacted by
              Sherry or any member of her family since August 1987.
              12. I have not had any contact with Amber Nicole Shaver
              since executing the surrender in August 1987.



       On August 25, 1995, the State of Texas filed a Uniform Reciprocal Enforcement of

Support Act (“URESA”) petition on behalf of Mother and Amber. Pursuant to the URESA

petition, Texas requested that the State of Tennessee enforce the existing Texas divorce

decree ordering Father to pay child support and to collect the arrearages which had

accumulated under the decree. The URESA petition seeks support from the period

beginning May 1983 and ending July 1995. In an affidavit filed with the trial court, Mother

stated that she has never received child support payments from Father pursuant to the

Texas divorce decree.




                                              3
                                            LAW



       The sole issue before this Court is as follows: whether the trial court erred in failing

to enforce a Texas divorce decree requiring Father to pay child support payments for his

minor child by holding that Father terminated any ongoing duty of support when he

executed an affidavit surrendering his parental rights.



       URESA serves to facilitate the enforcement and collection of child support

obligations when the mother and father live in different states. T.C.A. § 36-5-201(1996);

Hoyle v. Wilson, 746 S.W.2d 665, 668 (Tenn. 1988). The expressed legislative purpose

in enacting URESA was “to improve and extend by reciprocal legislation the enforcement

of duties of support and to make uniform the law with respect thereto.” T.C.A. § 36-5-

201(1996). The Tennessee Supreme court has stated that URESA is remedial in nature

and should be liberally construed with reference to the object sought to be obtained.

Martin v. Martin, 373 S.W.2d 609, 611 (Tenn. 1963).



       Under Tennessee’s adoption of URESA, a “duty of support” is defined as one that

“includes any duty of support imposed or imposable by law, or by any court order, decree

or judgment, whether interlocutory or final, whether incidental to a proceeding for divorce,

legal separation, separate maintenance or otherwise.”          T.C.A. § 36-5-202(3)(1996).

Similarly, a “support order” is defined as “any judgment, decree or order of support,

whether temporary or final, whether subject to modification, revocation or remission

regardless of the kind of action in which it is entered.”   T.C.A. § 36-5-202(14)(1996).



       Enforceable duties of support under our URESA statute are described in T.C.A. §

36-5-207(a)(1996) as follows:

       What duties are enforceable -- Filing of original paternity and support
       petitions. -- (a) Duties of support applicable under this part are those
       imposed or imposable under the laws of any state where the obligor was
       present during the period for which support is sought. The obligor is
       presumed to have been present in the responding state during the period for
       which support is sought until otherwise shown.




                                              4
       As to the enforcement of support orders, T.C.A. § 36-5-220(1996) reads in part as

follows:

       Order of support -- Enforcement. -- (a) If the court of the responding state
       finds a duty of support, it may order the respondent to furnish support or
       reimbursement therefor and subject the property of the respondent to such
       order.

Arrearages are included within the concept of "duties of support" that this state may

enforce pursuant to a petition filed under URESA. See T.C.A. § 36-5-209(a)(1996).



       The existence of the obligation of support is presumed by URESA. Hoyle, 746

S.W.2d at 668; State ex rel. Dep’t of Social Servs. v. Wright, 736 S.W.2d 84, 86 (Tenn.

1987). The duty to support is not and cannot be established through a URESA action.

Hoyle, 746 S.W.2d at 668.



       At some point prior to the initiation of a URESA action, some state must render an

order establishing a duty of support. Hoyle, 746 S.W.2d at 668. The state in which a

support order is originally entered is known as the rendering state. T.C.A. § 36-5-

202(11)(1996). The state in which a subsequent URESA petition is filed is the initiating

state. T.C.A. § 36-5-202(5)(1996). The state in which any proceeding pursuant to the

proceeding in the initiating state is or may be commenced is the responding state. T.C.A.

§ 36-5-202(12)(1996).



       The duty of the initiating state is not to determine the extent of the obligation to

support but rather to determine whether sufficient grounds exist to permit the responding

state to determine under its own law the extent of the support obligation. Hoyle, 746

S.W.2d at 668. See also Ray v. Pentlicki, 375 So. 2d 875, 877 (Fla. Ct. App. 1979) (stating

that URESA creates no duty of support but simply provides a means of enforcing a duty

of support as that duty may exist under the law of the responding state).



       The Tennessee Supreme Court in Hoyle v. Wilson, 746 S.W.2d 665, 668 (Tenn.

1988), stated:

       Generally, under URESA, the sole issue for determination is enforcement of

                                            5
       the support obligation previously established by an order of a court in a
       rendering State and no other issues can be raised by the respondent to a
       URESA petition in the court of the responding state. T.C.A. § 36-5-227
       states that “[p]articipation in any proceedings under this part shall not confer
       upon any court jurisdiction of any of the parties thereto in any other
       proceeding.” The primary focus of URESA is to enforce child support
       obligations and not to decide collateral issues such as those concerning
       allocation of custody or enforcement of visitation rights.



       As stated in its petition, the State of Texas seeks support payments from Father for

the period beginning May 1983 and ending July 1995. Because Father stated in an

affidavit that he moved to Tennessee “several years” after the filing of his August 24, 1987

affidavit wherein he purported to relinquish his parental rights to Amber, Father, by his own

admission, has resided in the State of Tennessee during the period for which enforcement

is sought. Thus, Tennessee, as the responding state, may order Father to pay child

support or reimbursement therefor pursuant to the Texas divorce decree which ordered

Father to pay child support in the amount of $180 per month beginning on March 15, 1983

and ending when Amber reached the age of eighteen or when a court order directed

otherwise.



       Under the laws of this state, the adoption of a child is governed by statute. In Re

Adoption of Mullins, 412 S.W.2d 896, 900 (Tenn. 1967); Bank of Maryville v. Topping, 393
S.W.2d 280, 282 (Tenn. 1965); In re Van Huss, 338 S.W.2d 588, 590-91 (Tenn. 1960); In

re Petition to Adopt Clements, 296 S.W.2d 875, 879 (Tenn. 1956); Coonradt v. Sailors, 209
S.W.2d 859, 861 (Tenn. 1948); Scott v. Pulley, 705 S.W.2d 666, 670 (Tenn. Ct. App.

1985). In order to effect a legal adoption, the statutes must be followed with strict

compliance. Id.



       The supreme court in In re Petition to Adopt Clements, 296 S.W.2d 875, 879 (Tenn.

1956), stated:

              [U]ntil the court has finally adjudicated that the petitioners for
              adoption are suitable ones and that it is for the best interest of
              the child to be placed with them for adoption that no legal
              rights attach to either of the parties until said adoptive statutes
              are carried out.
              ....
              [T]here is no statute in this State which authorizes a party or


                                              6
              parties to adopt a child by a mere private declaration or
              contract, and in the absence of such a statute, it cannot be
              done, because to allow it would be contrary to public policy of
              the State.

See also Bray v. Gardner, 268 F. Supp. 328, 332 (D.C. Tenn. 1967) (stating that an

adoptive relationship cannot be created by private contract or by estoppel).



       In Wright v. Holland, No. 01-A-01-9208-CV00311, 1993 WL 49560 (Tenn. Ct. App.

Feb. 26, 1993), this Court addressed an issue similar to the one in the case at bar. In

Wright, the issue addressed was whether a father continues to have a legally enforceable

duty to support a minor child after he signs a surrender document which purportedly

surrenders the child for adoption but where no petition for adoption was ever filed with the

court because the prospective adoptive father decided not to adopt the child. Relying on

In Re Petition to Adopt Clements, 296 S.W.2d 875, 879 (Tenn. 1956) for the proposition

that no legal rights attach to either the natural parent or the adopting parent until a court

order adjudicating a child’s adoption has occurred, this Court held that the natural father’s

obligation to support his minor child continues until the entry of a court order of adoption.

Wright, 1993 WL 49560, at *7.



       Furthermore, T.C.A. 36-5-101(a)(5)(1996) states in part that:

       Any order for child support shall be a judgment entitled to be enforced as any
       other judgment of a court of this state and shall be entitled to full faith and
       credit in this state and in any other state. Such judgment shall not be subject
       to modification as to any time period or any amounts due prior to the date
       that an action for modification is filed and notice of the action has been
       mailed to the last known address of the opposing parties.

Thus, it is abundantly clear from the express language of the statute that courts are

prohibited from retroactively modifying child support orders. Rutledge v. Barrett, 802
S.W.2d 604, 606 (Tenn. 1991). The statute removes all discretion from the trial court to

forgive support arrearages which accrue under a valid order of child support at any time

prior to the filing of an action for modification. Id. Only prospective modifications of child

support orders are authorized, and such prospective modifications are subject to the filing

and notification requirements of T.C.A. 36-5-101(a)(5).




                                              7
       Father also argues that based upon Mother’s failure to notify him that the adoption

of Amber was not finalized, the equitable defenses of estoppel and laches preclude the

court from ordering him to pay either future or past-due child support. We note, however,

that the supreme court has repeatedly stated that equitable defenses are not available as

a defense to the enforcement of child support orders. Rutledge, 802 S.W.2d at 607.



       In the present case, Father signed an affidavit which purported to relinquish his

parental rights to Amber, and Father’s affidavit was filed with the Simpsons’ petition to

adopt Amber. The Simpsons’, however, voluntarily dismissed their petition to adopt Amber

before a final adjudication of the adoption was obtained. Thus, because the Simpsons did

not obtain a court order adjudicating Amber’s adoption and because the record contains

no evidence that either party filed an action to modify the child support order pursuant to

the Texas divorce decree, the trial court erred in forgiving the child support arrearage which

had accrued under the Texas divorce decree subsequent to August 24, 1987, the date

Father executed the affidavit relinquishing his parental rights. We, therefore, reverse the

judgment of the trial court which held that Father’s child support obligations pursuant to the

Texas divorce decree were irrevocably and absolutely terminated as of August 24, 1987

when Father filed his affidavit which purportedly relinquished his parental rights to Amber.



       The judgment of the trial court is hereby reversed. Costs on appeal are taxed to the

Appellee for which execution may issue if necessary.




                                                         HIGHERS, J.



CONCUR:



CRAWFORD, P.J., W.S.




LILLARD, J.



                                              8